i          i      i                                                             i      i      i




                                MEMORANDUM OPINION

                                       No. 04-10-00081-CR

                                        Michael JIMENEZ,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 288712
                          Honorable Monica E. Guerrero, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 3, 2010

DISMISSED

           Michael Jimenez filed a notice of appeal seeking to appeal from a sentence imposed on

August 5, 2009. The judgment was in accordance with Jimenez’s plea bargain agreement, and the

record does not contain a trial court’s certification showing Jimenez has the right of appeal.

Accordingly, the appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                      PER CURIAM

DO NOT PUBLISH